DETAILED ACTION
This action is in response to applicant’s election of Group I in the response received on 9/12/2022. Claims 1-20 were previously restricted. Claims 11-20 have been canceled and new claims 21-30 added. A complete action on the merits of claims 1-10 and 21-30 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/12/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show rivet 1265 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: both active pin and cuff are numbered 1214 in [0062] on page 15 of the specification filed on 4/23/2020. Furthermore, both ceramic core and gap are numbered 1240 in [0063]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an electrosurgical pencil” in line 5. Since “an electrosurgical pencil” has been introduced in line 1, it is at most unclear if the two are the same or different. Clarification and appropriate correction is required.
Claim 21 recites the limitation “an electrosurgical instrument” in line 5. Since “an electrosurgical device” has been introduced in line 1, it is at most unclear if the two are the same or different. Clarification and appropriate correction is required.
Claim 30 recites the limitation “an electrosurgical instrument” in line 5. Since “an electrosurgical device” has been introduced in line 1, it is at most unclear if the two are the same or different. Clarification and appropriate correction is required.
Claims 2-10 and 22-29 are rejected due to dependency over a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of copending Application No. 16/776922. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlie in subject matter including an electrode assembly for an electrosurgical pencil, comprising: an active wire, a ground electrode; an active pin adapted for insertion within the distal end of the electrosurgical pencil configured to electrically couple to the active wire; a hypotube encapsulating at least a portion of the active pin to insulate the active pin from the ground electrode and a tensioning assembly including: a set screw including a series of threads configured to threadably engage a corresponding series of grooves defined in a proximal end of the active pin such that, upon rotation of the set screw, the set screw advances to secure the active wire within the active pin; and a nut fixed within the hypotube and including a series of grooves defined therein configured to threadably engage a corresponding series of threads disposed about a distal end of the active pin such that, upon rotation of the active pin, the active pin translates proximally relative to the nut to tension the active wire.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-10 and 21-30 would be allowable by receiving a proper Terminal Disclaimer to overcome the Double Patenting rejection, set forth in this Office action.
The closest prior art of record is Esty (US Patent No. 4,014,343).
Esty teaches an electrode assembly for an electrosurgical pencil (Fig. 7), comprising:
an insulative core (“insulating inner core 59”) configured to support an active wire (electrical connector 56) around at least a portion of a peripheral surface of the insulative core (once the handle of the pencil assembly is engaged to the distal end of the pencil, electrical connector 56 extends around at least a portion of a peripheral surface of insulating inner core 59 as explained in Col. 5, Il. 49-Col. 6, Il. 7 and shown in Fig. 7), a ground electrode (connector 57 in Fig. 7) operably coupled about the insulative core (once the handle section is inserted into the distal section, connector 57 is operably coupled about the insulative core) and adapted for insertion within the distal end of the electrosurgical pencil; an active pin (the proximal end of connector 56 as annotated on the following figure) adapted for insertion within a distal end of the electrosurgical pencil (handle section shown on the right of Fig. 7 is adapted for insertion within a distal end of an electrosurgical pencil on the left of Fig. 7); and a hypotube 54 extending proximally from the insulative core 59 and disposed between the ground electrode and the active pin, the hypotube encapsulating at least a portion of the active pin to insulate the active pin from the ground electrode (Fig. 7); however, neither alone or in combination teaches further comprising a tensioning assembly including: a set screw including a series of threads configured to threadably engage a corresponding series of grooves defined in a proximal end of the active pin such that, upon rotation of the set screw, the set screw advances to secure the active wire within the active pin; and a nut fixed within the hypotube and including a series of grooves configured to threadably engage a corresponding series of threads disposed about a distal end of the active pin such that, upon rotation of the active pin, the active pin translates proximally relative to the nut to tension the active wire about the insulative core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794